      IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

         MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA           )
                                   )           CRIMINAL ACTION NO.
       v.                          )              3:02cr107-MHT
                                   )                  (WO)
THOMAS JACKSON MADDOX              )

                                  ORDER

       Upon    consideration      of     the     probation    officer’s

petition for early termination of supervised release

(doc. no. 91), and based on defendant Thomas Jackson

Maddox’s successful completion of over half of his term

in compliance with all terms of supervised release, his

age      and    declining      health          condition,     and      the

representation      that    the    government       does     not    oppose

early termination, it is ORDERED that:

       (1) The petition is granted.

       (2) Defendant    Thomas         Jackson    Maddox’s     term     of

supervised release is terminated effective immediately,

and he is discharged.

       DONE, this the 15th day of May, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
